CONFIDENTIAL

 

 

 

April 30, 2012

 

Michael B. Moneymaker

201 Alta Drive

Stuarts Draft, Virginia 24477

 

Re:            Agreement

 

Dear Mike:

 

This letter agreement sets forth the complete terms under which your employment
with Lumos Networks Corp. (the “Company”) will cease.

Retirement Date.  Your employment with the Company is ceasing and your last day
of employment with the Company will be April 30, 2012 (your “Retirement
Date”).  After your Retirement Date, you will no longer be an employee or a
member of the board of directors of the Company or any parent, subsidiary or
affiliate of the Company.  You also hereby waive any claim for future employment
with the Company or any parent, subsidiary or affiliate of the Company.

Benefits.  As consideration for the General Release described in paragraph 9 of
this letter agreement and the other consideration described herein, the receipt
and adequacy of which are hereby acknowledged, the Company will provide you with
the following benefits:

Payments.  You, and after your death, your beneficiary, will receive fifty
percent (50%) of your base salary in effect as of the date of this letter for
twenty-four (24) months in such periodic installments, not less frequently than
monthly, as were being paid immediately prior to the Retirement Date, beginning
with a lump sum payment on the first payroll date occurring after the six months
following your Retirement Date or, if earlier, your death, equal to the payments
you would have received prior to such date had the payments commenced
immediately following your Retirement Date, and subsequent installments in equal
periodic installments thereafter, less any sums which may be required to be
deducted or withheld under applicable provisions of law; and

Non-Compete Payments.  You, and after your death, your beneficiary, will receive
non-compete payments in an amount equivalent to fifty percent (50%) of your base
salary in effect as of the date of this letter for twenty-four (24) months in
such periodic installments, not less frequently than monthly, as were being paid
immediately prior to the Retirement Date, beginning with a lump sum payment on
the first payroll date occurring after the six months following your Retirement
Date or, if earlier, your death, equal to the payments you would have received
had the payments commenced immediately following your Retirement Date, and
subsequent installments in equal periodic installments thereafter, less any sums
which may be required to be deducted or withheld under applicable provisions of
law; and

TIP.  You will be paid a TIP amount on the same terms as are set forth in
Section 4(c)(ii) of your Employment Agreement dated July 29, 2011, which is
attached as Exhibit A (your “Employment Agreement”).  This TIP amount will be
the net present value equivalent, as determined by the Board of Directors of the
Company, in their reasonable discretion, of two (2) times your target Incentive
Payment of one hundred percent (100%) of your base salary, and will be paid,  to
you, or in the event of your death, your beneficiary, no later than two and a
half (2 1/2) months after the Retirement Date, less any sums which may be
required to be deducted or withheld under applicable provisions of law. 

Nothing in this letter agreement shall be deemed an admission by the Company or
any parent, subsidiary or affiliate of the Company, or by you, of any violation
of any agreement, statute, law, or right or of any wrongdoing of any kind.

Employee Benefits.  You also will receive the following employee benefits:

Continuation of medical coverage for you and your dependents under the Company’s
post-retirement medical benefit plan (“OPEB”) in accordance with its terms
beginning immediately after your Retirement Date regardless of whether you or
your eligible dependents are otherwise eligible to participate in OPEB.  The
Company will include and report in your taxable income the portion of the
monthly OPEB premium payments that the Company pays on your and your eligible
dependents’ behalf, and you will be required to pay any sums which may be
required to be deducted or withheld with respect to such amounts under
applicable provisions of law.  Such coverage will continue for the same period
as generally provided under OPEB for otherwise eligible employees.

Continuation of vision and dental coverage for you and your eligible dependents
under the Company’s vision plan in accordance with its terms beginning
immediately after your Retirement Date, regardless of whether you or your
eligible dependents are otherwise eligible to participate in such plan, and
continuing for twenty-four (24) months after the Retirement Date.  You will be
required to pay the full premium if you elect to continue that coverage at the
same rate as eligible active employees.  

Your current life insurance and accidental death and dismemberment coverage for
you and your eligible dependents will terminate as of the Retirement Date unless
you elect to convert such coverage to an individual policy in accordance with
the terms of the current policy.  You will be required to pay the full premium
if you elect to continue such coverage.  In lieu of reimbursing you for the cost
of any continued term life insurance or accidental death and dismemberment
coverage for you and your eligible dependents, you, or after your death, your
beneficiary, will receive a one-time lump sum payment in the amount of $4,000,
less any sums which may be required to be deducted or withheld under applicable
law, no later than two and one half (2 1/2) months after the Retirement Date.

As an additional payment, you, or in the event of your death, your beneficiary,
will receive a lump sum amount, equal to one-third (1/3) of your annual base
salary as of the date of this letter, less any sums which may be required to be
deducted or withheld under applicable law, no later than two and one half (2
1/2) months after the Retirement Date. 

You will receive your vested benefits under the Company’s Retirement Plan for
Employees of Lumos Networks Corp. and the Company’s Executive Supplemental
Retirement Plan,  at a level based on the sum of your age and years of benefit
service under such Plans had you remained employed through December 31, 2012, in
accordance with their terms.  The amount of these benefits as calculated by New
York Life is set forth on Exhibit B attached hereto; provided that the Company
makes no representation or warranty as to the accuracy of such calculation.  You
also will receive benefits under the Company’s Savings and Security Plan in
accordance with its terms. 

You and your dependents’ rights to benefits under the Company’s employee benefit
plans in which you participate, if any, will be determined in accordance with
the applicable plan documents, except as otherwise set forth herein.

Notwithstanding any other provision hereof, if any of the payments to be made or
benefits to be provided pursuant to Section 2 or this Section 3 constitute
nonqualified deferred compensation subject to Section 409A of the Internal
Revenue Code of 1986, as amended, (the “Code”), payable upon a separation from
service, then such payments or benefits will be delayed, to the extent required
under Section 409A of the Code, until six (6) months after the Retirement Date
or, if earlier, your death (the “409A Deferral Period”).  In the event any such
payments would otherwise have been made in the 409A Deferral Period, the
payments shall be accumulated and paid in a lump sum as soon as the 409A
Deferral Period ends, and the balance of the payments shall be made as otherwise
scheduled.  In the event any of the foregoing benefits are deferred, any such
benefit may be provided during the 409A Deferral Period at your expense, with
you having the right to reimbursement from the Company as soon as the 409A
Deferral Period ends, and the balance of the benefits will be provided as
otherwise scheduled.

Standard Payments.  You, and after your death, your beneficiary, will receive
payments for earned and unpaid base salary accrued through your Retirement Date
and unreimbursed business and entertainment expenses incurred or otherwise
payable through your Retirement Date as are reimbursable under the Company’s
normal policies (payable not later than thirty (30) days after
termination).  Payment of these items will be made in a manner consistent with
normal check processing schedules of the Company.  Payment of unreimbursed
medical, dental and other employee benefit expenses shall be paid pursuant to
the terms of the applicable benefit plans.

Company Stock. 

Your vested Company Stock Options are set forth on Exhibit C attached hereto and
will be exercisable in accordance with the Company’s 2011 Equity and Cash
Incentive Plan and the related award agreements for three (3) months after the
Retirement Date.

Any Options and Restricted Stock that you now hold that are not set forth on
Exhibit C will not be vested as of your Retirement Date and will be forfeited
without any payment therefore.

Accord and Satisfaction.  You agree to sign and be bound by this letter
agreement in order to receive from the Company those benefits described in
paragraphs  2, 3 and 5 to which



--------------------------------------------------------------------------------

 

you would not have been otherwise entitled in the absence of this letter
agreement.  By signing this letter agreement, you accept the benefits described
herein as a final accord and satisfaction of all payments and benefits due you
from the Company or any parent, subsidiary or affiliate relating to your
employment, including, without limitation, any amounts that may be due you under
the terms of your Employment Agreement, and you hereby waive any rights to
receive any other payments and benefits from the Company or any parent,
subsidiary or affiliate of the Company other than as described in this letter
agreement, including without limitation, any payments and benefits to which you
may be entitled under your Employment Agreement.  You also acknowledge that you
are not entitled to receive any payments or benefits under any severance plan,
arrangement, program or policy of the Company or any parent, subsidiary or
affiliate of the Company.  Except as otherwise provided herein, this letter
agreement constitutes the final and entire agreement between you and the Company
on the subject matter herein, and no other representation, promise, or agreement
has been made to cause you to sign this letter agreement.  All other agreements
regarding your employment or the subject matter therein shall be superceded by
this letter agreement, except as expressly set forth herein.

Company Property.  Upon the reasonable request of the Company, and upon
reasonable notice, you agree to return all Company property that is in your
possession or in your home.  Such items include but are not limited to gas
cards, credit cards, computers, wireless handsets and accessories, files, and
reports.    

Non-Competition and Confidential Information.  You agree, acknowledge and affirm
that Sections 5, 8 (other than Section 8(i)), 10, 11, 13 and 15 of your
Employment Agreement remain in full force and effect and are not superceded,
merged or otherwise affected by this letter agreement and that you will continue
to be bound by the terms and conditions of Sections 5, 8 (other than Section
8(i)), 10, 11, 13 and 15 of your Employment Agreement.  You further agree that
the covenants, prohibitions and restrictions contained in this letter agreement
are in addition to, and not in lieu of, any rights or remedies that the Company
may have available pursuant to the foregoing sections of your Employment
Agreement or the laws of any jurisdiction, or the common law or equity, and the
enforcement or non-enforcement by the Company of its rights and remedies
pursuant to this letter agreement shall not be construed as a waiver of any
other rights or remedies that it may possess.  Any breach by you of this
paragraph 8, or of Sections 5 and 8 (other than Section 8(i)) of your Employment
Agreement, shall be grounds for termination of any payments to be made or
benefits to be delivered hereunder.  Additionally, in the event of any such
breach, you agree to repay the Company any benefits described in paragraphs 2, 3
and 5 of this letter agreement that you previously received pursuant to this
letter agreement, that you would not have been entitled to receive absent this
letter agreement. 

General Release.  For and in consideration of the payments and promises set
forth in this letter agreement, and other good and valuable consideration, the
sufficiency of which is hereby acknowledged, you hereby release, acquit, and
forever discharge the Company, NTELOS Holdings Corp. and all their affiliates,
parents, subsidiaries, partners, joint venturers, owners, and shareholders, and
all of their officers, directors, employees, representatives, and agents, and
all successors and assigns thereof (each a “Released Party”), from any and all
claims, charges, complaints, demands, liabilities, obligations, promises,
agreements, controversies, damages, actions, causes of action, suits, rights,
entitlements, costs, losses, debts, and expenses (including



Page 2 of 9

--------------------------------------------------------------------------------

 

attorneys’ fees and legal expenses), of any nature whatsoever, known or unknown,
which you now have, had, or may hereafter claim to have had against the Company
or any other Released Party, of any kind or nature whatsoever, arising from any
act, omission, transaction, matter, or event which has occurred or is alleged to
have occurred up to the date you execute this letter agreement.

The claims knowingly and voluntarily released herein include, but are not
limited to, all claims relating in any way to your employment with the Company
or any Released Party, or the conclusion of that employment, whether such claims
are now known or are later discovered, including claims under the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, 42
U.S.C. § 1981, the Americans with Disabilities Act, the Family and Medical Leave
Act, the Fair Labor Standards Act or other federal or state wage and hour laws,
the Employee Retirement Income Security Act, claims for breach of contract,
infliction of emotional distress, claims under any other federal or state law
pertaining to employment or employment benefits, and any other claims of any
kind based on any contract, tort, ordinance, regulation, statute, or
constitution; provided, however, that nothing in this Agreement shall be
interpreted to release any claims which you may have for workers compensation
benefits.  You acknowledge that this letter agreement is a complete defense and
shall constitute a full and final bar to any claim by you based on any act,
omission, transaction, matter, or event which has occurred or is alleged to have
occurred up to the date you execute this letter agreement.

Non-Disparagement.  You agree not to make any statement or take any action that
criticizes or disparages the Company, any Released Party or their parents,
subsidiaries or affiliates, their employees, officers, directors,
representatives and agents, their management or their practices or that disrupts
or impairs their normal operations; and the Company, the Released Parties and
their parents, subsidiaries and affiliates agree not to take any action that
criticizes or disparages you, except that nothing in this letter agreement shall
be interpreted to limit either of our rights to confer with counsel or to
provide truthful testimony pursuant to subpoena, notice of deposition or as
otherwise required by law.  This provision is in addition to, and not in lieu
of, the substantive protections under applicable law relating to defamation,
libel, slander, interference with contractual or business relationships, or
other statutory, contractual, or tort theories. 

Receipt and Effective Date.  You acknowledge that you have read and understand
this letter agreement, that you are hereby provided a period of twenty-one (21)
calendar days to consider its terms, and that you are hereby advised in writing
to discuss its terms with an attorney or other advisor before executing the
letter agreement, and that your execution is purely voluntary.  This letter
agreement will not become effective and enforceable until seven (7) days after
your execution.  You further understand that you may revoke this letter
agreement within seven (7) calendar days after you have signed it by delivering
written notice of revocation to Vice President, Human Resources, Lumos Networks
Corp., 1154 Shenandoah Village, Waynesboro, VA 22980.  If the end of such
revocation period falls on a Saturday, Sunday or legal holiday in the
Commonwealth of Virginia, the revocation period shall be extended until the next
day that is not a Saturday, Sunday or legal holiday in the Commonwealth of
Virginia.  Notwithstanding anything contained herein to the contrary, you
understand and agree that, if you fail to sign the letter agreement on or before
the expiration of twenty-one (21) days of the day you received it, or if you
revoke the letter agreement before the expiration of the revocation



Page 3 of 9

--------------------------------------------------------------------------------

 

period, this letter agreement shall be canceled and void and neither party shall
have any rights or obligations arising under it, and you will not be entitled to
receive any payments or benefits under this letter agreement not otherwise
payable absent this letter agreement.  Notwithstanding any other provision of
this letter agreement, no payments or benefits shall be made hereunder for the
thirty (30) days immediately following the Retirement Date.  Any payments to be
made or benefits to be delivered during such thirty (30) days will be delayed
until the expiration of such thirty (30) days period.  Any payments that would
otherwise have been paid during that time shall be accumulated and paid in a
lump sum immediately after the expiration of such period.  Any benefit to be
delivered during such time may be continued at your expense, with you having the
right to reimbursement immediately after the expiration of such period.  You
further acknowledge that the benefits set forth in paragraphs 2, 3 and 5 herein
would not be otherwise payable in the absence of your agreement of the General
Release in paragraph 9. 

Severability.  Except as set forth below, the terms, conditions, covenants,
restrictions, and other provisions contained in this letter agreement are
separate, severable, and divisible.  If any term, provision, covenant,
restriction, or condition of this letter agreement or part thereof, or the
application thereof to any person, place, or circumstance, shall be held to be
invalid, unenforceable, or void, the remainder of this letter agreement and such
term, provision, covenant, or condition shall remain in full force and effect to
the greatest extent practicable and permissible by law, and any such invalid,
unenforceable, or void term, provision, covenant, or condition shall be deemed,
without further action on the part of the parties hereto, modified, amended,
limited, or deleted to the extent necessary to render the same and the remainder
of this letter agreement valid, enforceable, and lawful.  In the event that any
portion of the General Release in paragraph 9 is deemed void or unenforceable,
the Company shall have no further obligation to provide any further benefits
under paragraphs 2 and 3 above, and you agree to repay any benefits that have
been paid or delivered previously.

Taxes.  You shall be responsible for any tax consequences of any payments made
pursuant to this letter agreement, except for any applicable taxes that the
Company withholds.  You acknowledge and agree that the Company is not
undertaking to advise you with respect to any tax consequences of this letter
agreement, and that you are solely responsible for determining those
consequences and satisfying all of your applicable tax obligations resulting
from any payments described herein.

Assignment. Your rights and obligations under this letter agreement are personal
to you and may not be transferred by you by assignment or otherwise.

Non-Waiver. Neither any course of dealing nor any failure or neglect of either
party hereto in any instance to exercise any right, power, or privilege
hereunder or under law shall constitute a waiver of that right, power, or
privilege or of the same right, power, or privilege in any other instance.  Any
waiver by either party hereto must be contained in a written instrument signed
by the party to be charged with such waiver and, in the case of the Company, by
its Chief Executive Officer.

Acknowledgements.  You acknowledge that you have read this letter agreement and
understand its terms.  You have been provided with a full and fair opportunity
to consult with an attorney of your choosing and to obtain any and all advice
you deem appropriate with



Page 4 of 9

--------------------------------------------------------------------------------

 

respect to this letter agreement.  In light of the foregoing, you are satisfied
with the terms of this letter agreement and agree that its terms are binding
upon you.

Non-Disclosure.  You covenant and agree that you will not disclose the existence
or terms of this letter agreement to any person except (i) licensed attorney(s)
for the purpose of obtaining legal advice, (ii) licensed or certified
accountant(s) for purposes of preparing tax returns or other financial services,
(iii) proceedings to enforce the terms of this letter agreement, or (iv) as
otherwise required by law or court order.  However, nothing herein shall limit
your ability to confer with legal counsel, to testify truthfully under subpoena
or court order, or to cooperate with an investigation by a municipal, state or
federal agency for enforcement of laws, and you may disclose the existence or
terms of this letter agreement to your spouse or other immediate family,
including your parents, provided you take reasonable measures to assure that she
or they do not disclose the existence or terms of this letter agreement to a
third party, except as otherwise allowed herein.  The foregoing non-disclosure
will not apply to the existence and terms of this letter agreement on and after,
but only to the extent that, they become public knowledge upon any filing with
the SEC.

Previous Agreements.  You agree and specifically acknowledge that the Company
and you are entering into this letter agreement for the purpose of amicably
resolving any and all issues relating to your employment with the Company and
its cessation.  This letter agreement supercedes any previous agreement(s),
whether written or oral, that you may have had with the Company or any parent,
subsidiary or affiliate, including your Employment Agreement, and any other such
agreement is merged into and extinguished by this letter agreement, except as
expressly provided otherwise in this letter agreement.

Governing Law and Interpretation.  This letter agreement shall be deemed to be
made in, and in all respects shall be interpreted, construed, and governed by
and in accordance with the laws of the Commonwealth of Virginia, notwithstanding
any choice of law provisions otherwise requiring application of other laws.  It
shall be interpreted according to the fair meaning of the terms herein and not
strictly in favor of, or against, either party.

Amendments.  No amendment or modification of this letter agreement shall be
binding or effective for any purpose unless made in a writing signed by the
party against whom enforcement of such amendment or modification is sought.

Section 409A.  Notwithstanding any other provision of this letter agreement, it
is intended that any payment or benefit provided hereto that is considered
nonqualified deferred compensation subject to Section 409A of the Code will be
provided and paid in a manner, and at such time and in such form, as complies
with the applicable requirements of Section 409A of the Code.  For purposes of
this letter agreement, all rights to payments and benefits hereunder will be
treated as rights to a series of separate payments and benefits to the fullest
extent allowable by Section 409A of the Code.  Notwithstanding any other
provision of this letter agreement, however, neither the Company nor any of its
Released Parties shall be liable to you in the event any provision of this
letter agreement fails to comply with, or be exempt from, Section 409A of the
Code.





Page 5 of 9

--------------------------------------------------------------------------------

 

Beneficiary.  You may designate one or more individuals or entities as your
beneficiary under this Agreement and change any prior beneficiary designation,
so long as such designation or change in designation is in writing and delivered
to Vice President, Human Resources or his successor, at the address set forth in
paragraph 11 above, prior to your death.  In the absence of a valid beneficiary
designation, or should your designated beneficiary predecease you, your estate
shall be your beneficiary.  Your beneficiary shall be entitled to receive any
payments owed to you after your death, and to exercise any rights you had prior
to your death, to the extent such payments or rights are to continue after your
death. 

23.      Indemnification.  Nothing in this letter agreement shall affect your
right to indemnification for any claims or liabilities arising from your acts
and/or omissions as an officer or director of the Company to the extent provided
by law or the governing documents of the Company.





Page 6 of 9

--------------------------------------------------------------------------------

 

Please sign, date, and have Notarized in the space below to accept the terms of
your termination of employment from the Company and return the executed letter
to me for the Company’s files.  If you have any questions, please let me know.

 

Sincerely,

 

LUMOS NETWORKS CORP.

 

 

By:

Timothy G. Biltz

President and Chief Executive Officer

 

 

 

            IN WITNESS WHEREOF, the undersigned have signed and executed this
Agreement on the dates set forth below as an expression of their intent to be
bound by the foregoing terms of this Agreement.

 

 

 

 

 

By: ______________________________________

Michael B. Moneymaker                        Date

 

 

 

Sworn to and subscribed

before me this _______ day

of _______________, 2012.

 

 

________________________________________________

Notary Public 

            [Seal]

 



Page 7 of 9

--------------------------------------------------------------------------------